Citation Nr: 9911623	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  96-37 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for a right knee 
condition.

3.  Entitlement to an increased rating for chronic right 
shoulder strain with impingement syndrome, status post 
surgical decompression, currently evaluated as 20 percent 
disabling


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Associate Counsel


INTRODUCTION

The veteran had active naval service from June 1979 to 
February 1992.

This appeal arises from a May 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied service connection for a 
right knee condition and PTSD, and denied the veteran's 
request for a rating in excess of 10 percent for right 
shoulder strain with impingement syndrome.  Subsequent to a 
July 1996 VA medical examination, the RO reevaluated his 
right shoulder disability, assigning a 20 percent rating.

The Board notes that the veteran's representative raised the 
issue of service connection for chronic adjustment disorder 
with mixed anxiety, depression and dysthymia in its March 
1999 informal hearing presentation.  Although the 
representative avers that these diagnoses represent the 
condition originally claimed by the appellant as PTSD, none 
of diagnosed disorders have previously been reviewed by the 
RO for service connection, and the issue is accordingly not 
before the Board on appeal.  Therefore, this matter is 
referred to the RO for appropriate development. 

The veteran was scheduled for and properly notified of a 
hearing before a traveling section of the Board, which was to 
have been held in January 1999.  However, the veteran did not 
appear at this time, had not requested a postponement prior 
to the hearing date, and has not requested that the hearing 
be rescheduled or suggested good cause for his absence.  
Accordingly, the case will be processed as though the request 
for a hearing had been withdrawn.  38 C.F.R. § 20.702(d).



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the veteran's claim for an increased rating 
for chronic right shoulder strain with impingement syndrome, 
status post surgical decompression has been obtained by the 
RO.

2.  There is no competent medical evidence of record which 
establishes a clear diagnosis of PTSD.

3.  There is no competent medical evidence of record that 
establishes a causal nexus between a right knee disorder, to 
include chondromalacia of the right knee, and the veteran's 
active naval service.

4.  The veteran is right-handed.

5.  The residuals of the veteran's chronic right shoulder 
strain with impingement syndrome, status post surgical 
decompression, are essentially manifested by pain, weakness, 
and mechanical derangement of the scapulohumeral 
articulation, resulting in functional limitation of motion of 
the major arm to midway between the side and shoulder level.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for PTSD and/or a right 
knee disorder, to include chondromalacia.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.304(f) (1998).

2.  The criteria for a rating of 30 percent, but no greater, 
for chronic right shoulder strain with impingement syndrome, 
status post surgical decompression, have been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes (DC) 5200-5203 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for PTSD.

The veteran has claimed entitlement to service connection for 
PTSD.  VA may pay compensation for "disability resulting 
from personal injury or disease contracted in line of duty, 
or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service."  38 U.S.C.A. § 1110 (West 1991).  In 
making a claim for service connection, however, the veteran 
has the initial burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a).  A well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  See 
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).

With respect to PTSD, service medical records contain no 
indication that the veteran was treated for any psychological 
condition during his active duty.  The initial discussion of 
any possible psychological condition appears to have been 
during a February 1996 consultation with the Madison VAMC's 
social work service.  At that time, the veteran complained of 
irritability, sleep disturbance, decreased libido and 
emotional lability.  No diagnosis was suggested at this time.  
The veteran continued to attend "PTSD sessions," with the 
social work service, but without any diagnosis of PTSD.  In 
March 1996, the veteran had a PTSD evaluation including a 
battery of diagnostic tests.  Scores on the Mississippi Scale 
for Combat Related PTSD reportedly exceeded the minimum 
required for a PTSD diagnosis.  However, no diagnosis was 
entered by the social worker who administered the tests.

In June 1996, the veteran submitted a statement suggesting a 
"dramatic change" in his behavior when his condition prior 
and following his service in the Persian Gulf in 1988.  He 
attributed depression which he said he experienced at the 
time to "potentially deadly training" which he had 
undergone.

In July 1996, a PTSD examination was conducted at the 
Columbia VAMC.  The examiner noted that the veteran had 
received extensive special operations training, and the fact 
that the veteran and one of his men had been injured during 
fast-rope training.  A psychiatric history provided by the 
veteran indicates that he had never been hospitalized or 
medicated for any psychiatric illness, and had no prior 
counseling or therapy.  He reported seeing a VA counselor at 
the Mount Vernon VA center once every four to six weeks since 
"late in 1995" (this counseling appears to have actually 
begun in February 1996, as noted above).  The veteran denied 
persistently re-experiencing stressful in-service events, or 
having military-related flashbacks.  He reported that he 
began experiencing difficulty with irritability and angry 
outbursts in 1991, after "he knew his Marine Corps career 
was over."  He denied problems with hypervigilance or 
exaggerated startle response, and reported longing at times 
to return to some kind of military involvement.  The examiner 
noted chronic depressive and anxiety symptoms, and stated 
that, although the veteran may have been in stressful 
situations involving actual or threatened death or serious 
injury, he did not experience intense fear, helplessness or 
horror.  The examiner felt that the veteran's problems 
related, instead, to his in-service physical injury and his 
dismissal from the military.  An Axis I diagnosis of chronic 
adjustment disorder with mixed anxiety and depressed mood was 
entered, with the indication that further testing was 
required to rule out dysthymia.  PTSD was not diagnosed, and 
there was no indication that it was appropriate to consider 
PTSD as a condition needing to be ruled out.

In August 1996, at the request of the RO, the veteran 
completed a personal history which asked him to identify a 
"trauma history" of the "three (3) events that were most 
traumatic and distressing to you and have continued to cause 
you mental anguish."  The veteran responded by describing 
three training accidents during fast rope training which 
occurred July 1988, involving himself and two members of his 
detachment.  He indicated for the first time in this report 
that "[w]e were trying something new for NBC news crew 
show."  He also stated that he was told "not [to] report 
[the incident] to anyone outside Ground Combat Element."

A PTSD examination was performed at the Columbia VAMC in July 
1997, which noted the veteran's presence in hazardous areas 
and combat training, the absence of actual combat 
involvement, and the veteran's injury during fast-rope 
training.  It reported continued depressive symptoms and 
sleep disturbance, but an absence of any nightmares about 
military experiences or military-related "flashbacks."  The 
veteran talked about his experiences in the Marine Corps, and 
"[m]uch of it he remembered in a positive way."  He was 
reportedly bothered by the sound of helicopters, because they 
reminded him of his accident, "but he feels he gets over 
it."  He had no awareness of attempting to avoid things 
which could remind him of the military and denied 
hypervigilance.  The examiner noted moderate symptoms and 
some moderate difficulty in social functioning and suggested 
that it was "possible that there are traumatic memories 
which are suppressed, and he is not consciously aware of."  
However, the Axis I diagnoses were limited to adjustment 
disorder with mixed anxiety and depressed mood, and 
dysthymia.

A well-grounded service connection claim for PTSD has been 
submitted when there is "[1] medical evidence of a current 
[PTSD] disability; [2] lay evidence (presumed to be credible 
for these purposes) of an in-service stressor, which in a 
PTSD case is the equivalent of in-service incurrence or 
aggravation; and [3] medical evidence of a nexus between 
service and the current PTSD disability."  Cohen v. Brown, 
10 Vet.App. 128, 137 (1997) (citations omitted).  

After reviewing the evidence, the Board observes that there 
is no competent (i.e., medical) evidence providing a 
diagnosis of PTSD.  The two VA examinations of record both 
discuss, but decline to diagnose the existence of PTSD.  The 
veteran has indicated that he believes himself to be 
suffering from PTSD related to his training experiences.  
However, lay testimony is not competent to prove a matter 
requiring medical expertise.  See Layno v. Brown, 6 Vet.App. 
465, 469 (1994); Fluker v. Brown, 5 Vet.App. 296, 299 (1993); 
Moray v. Brown, 5 Vet.App. 211, 214 (1993); Cox v. Brown, 5 
Vet.App. 93, 95 (1993); Grottveit v. Brown, 5 Vet.App. 91, 
92-93 (1993); Clarkson v. Brown, 4 Vet.App. 565, 567 (1993).  
Accordingly, in the absence of a clear diagnosis of PTSD, the 
veteran's claim for service connection is not well grounded 
and must be denied on that basis.

Service Connection for Chondromalacia of the Right Knee.

The veteran has also claimed service connection for 
chondromalacia of the right knee.  To establish service 
connection for a claimed disability, the evidence of record 
must demonstrate that "a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces, or if preexisting such service, was 
aggravated therein."  See 38 C.F.R. § 3.303(a).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet.App. 488, 495-497 (1997).

For a claim of service connection relating to a physical 
disability to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997).  For disorders subject to 
presumptive service connection, the nexus requirement may be 
satisfied by evidence of manifestation of the disease to the 
required extent within the prescribed time period, if any.  
See Traut v. Brown, 6 Vet.App. 495, 497 (1994); Goodsell v. 
Brown, 5 Vet.App. 36, 43 (1993).

 The veteran's service medical records contain no report of 
complaints or treatment for a right knee condition during the 
veteran's active duty, and no right knee condition was 
reported on any of the veteran's medical histories or 
periodic reports of medical examination.  The veteran did not 
report any right knee problems at a February 1993 general 
medical examination at the VAMC in Iowa City, Iowa, nor was 
this condition reported on a claim for compensation the 
veteran filed in November 1993 (although left knee pain was 
claimed).  During a January 1994 examination at the Columbia 
VAMC, the veteran reported left knee pain, but not right knee 
pain.  X-rays taken at that time showed no bony abnormality 
of either knee.  A February 1996 report from Lake Orthopedic 
Group, in Lebanon, Missouri, contains a diagnosis of 
chondromalacia of the patella of the right knee, but does not 
report any relationship between that condition and the 
veteran's active naval service.  In fact, the condition is 
described as a "new problem," which began after "he 
started exercising aggressively, which started his knee 
hurting."  Right knee pain is noted in subsequent VA 
examination reports, but these contain no assessment or 
suggestion that the condition is related to active duty.

After reviewing the evidence, the Board observes that there 
is no competent (i.e., medical) evidence suggesting that the 
veteran's currently diagnosed chondromalacia of the right 
knee is related to or otherwise had its origin during the 
veteran's period of active naval service.  The only medical 
evidence addressing this issue, the February 1996 Lake 
Orthopedic Group report, connects the onset of the condition 
to the veteran's aggressive exercise, rather than any 
incident of active duty.  It is the veteran's contention that 
his knee condition originated while on active duty, and that 
he experienced symptoms at that time, but chose not to report 
them to medical authorities.  However, as noted above, lay 
testimony is not competent to prove a matter requiring 
medical expertise.  See Layno; Fluker; Moray; Cox; Grottveit; 
Clarkson, all supra.  It is the province of trained health 
care professionals to enter conclusions which require medical 
opinions as to causation, Jones v. Brown, 7 Vet.App. 134, 137 
(1994), and, since he has no medical expertise, the lay 
opinion of the veteran does not provide a basis upon which to 
make any finding as to the origin or development of his 
condition.  See Espiritu v. Derwinski, 2 Vet.App. 492, 494-5 
(1992).  Accordingly, in the absence of competent medical 
evidence establishing a link to service, the veteran's claim 
of entitlement to service connection for chondromalacia of 
the right knee is not well grounded and must be denied.

Increased Rating for Chronic Right Shoulder Strain with 
Impingement Syndrome, Status Post Surgical Decompression.

The veteran has requested an increased rating for chronic 
right shoulder strain with impingement syndrome, status post 
surgical decompression.  Since this condition was previously 
service connected and rated, and the veteran is asserting 
that a higher rating is justified due to an increase in 
severity of the disability, his claim must be deemed "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  See 
Caffrey v. Brown, 6 Vet.App. 377, 381 (1994).  Under these 
circumstances, pursuant to its duty to assist, the VA may be 
required to provide a new medical examination to obtain 
evidence necessary to adjudicate the increased rating claim.  
Id., citing Proscelle v. Derwinski, 2 Vet.App. 629, 632 
(1992).  This obligation was satisfied by the April 1998 
examination at the VA Medical Center (VAMC) in Columbia, 
Missouri, described below and the Board is satisfied that all 
relevant facts have been properly and sufficiently developed.

Service medical records show that the veteran injured his 
right shoulder and wrist in October 1988, during "fast-
rope" training (in essence, rappelling from a helicopter) 
and had relatively constant right shoulder complaints 
afterward.  In late 1989, he received anesthetic injections, 
which provided temporary relief.  Arthroscopy in June 1990 
revealed a small tear of the anterior labrum, which was 
treated with an arthroscopic acromioplasty.  This did not 
fully relieve the veteran's symptoms (with continuing 
residuals primarily being a "diffuse" ache of the right 
shoulder), and an October 1991 Navy medical board found the 
veteran unable to lift more than 20 pounds, perform overhead 
maneuvers, do push-ups, pull-ups, or other repeated activity 
with the right shoulder secondary to pain.  The medical 
board's diagnoses relative to the right shoulder were chronic 
impingement syndrome and minor instability.  The veteran was 
separated from the Marine Corps in February 1992, with a 10 
percent disability.

In November 1996, the veteran had a surgical decompression 
(acromioplasty) of his right shoulder at the VAMC in 
Columbia.  He reportedly did well immediately afterward, 
although a normal period of convalescence through early 
February 1997 was required.  In April 1998, an orthopedic 
examination was performed at the Columbia VAMC to determine 
the current, post-surgical severity of the veteran's 
condition.  Subjectively, the veteran reported continued 
"constant" right shoulder pain which was localized 
anteriorly "deep into his shoulder," occasionally radiating 
down the right arm.  Abduction of the right arm past 90 
degrees reported produced an "ice pick" like pain down the 
right arm.  The arm pain was worse when sleeping, and rolling 
onto the right arm reportedly would cause the veteran to 
wake.  In the veteran's opinion, prior surgeries, physical 
therapy and analgesic medication had provided some relief, 
but only "a little."  There was no report or indication of 
dislocation of the shoulder, although the veteran said that 
it felt like it might at times.  The veteran reported being 
unable to participate in sports, play with his children, or 
lift objects.  On examination, the VA physician noted mild 
atrophy of the infraspinatus muscle on the right, and bony 
changes secondary to the acromioplasty.  There was no 
swelling, and the veteran had a 5.5 centimeter "well-
healed" surgical scar along the lateral shoulder.  Active 
range of motion was 85 degrees abduction, 35 degrees 
adduction, forward flexion of 110 degrees, backward extension 
of 43 degrees, internal rotation of 45 degrees, and external 
rotation of 80 degrees, all with pain toward the ends of the 
range.  Passive range of motion was slightly greater, also 
with pain.  Right arm strength was 4/5 in abduction and 
external rotation, secondary to pain, and 5/5 in all other 
movements.  The examiner's diagnosis was probable internal 
derangement of the right shoulder secondary to the in-service 
injury.  Further examination for reinstitution of physical 
therapy (not for assessment of current status) was 
recommended.

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet.App. 55, 58 (1994).  However, the Board must also 
consider the history of the veteran's injury, as well as the 
current clinical manifestations of its residuals and the 
overall effect that the disability has on the earning 
capacity of the veteran.  See 38 C.F.R. § 4.2.  

The veteran's shoulder condition has been rated under 
38 C.F.R. § 4.71a, DC 5202-5201, as an impairment of the 
humerus primarily manifested by limitation of motion of the 
right arm.  Service medical records and VA examination 
reports show that the veteran is right-handed.  Under DC 
5202, a 20 percent disability evaluation is warranted for 
either arm where motion of the arm is limited to shoulder 
level.  A 30 percent rating is appropriate for the major arm 
(20 percent for the minor arm) where motion is limited to 
midway between side and shoulder level.  A 40 percent rating 
for the major arm (30 percent for the minor arm) may be 
assigned where motion is limited to 25 degrees from the side.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The examination records discussed above show limitation of 
motion of the arm during range of motion testing to 
approximately shoulder level (85 to 90 degrees, see 38 C.F.R. 
§ 4.71, Plate I).  However, pain was reported at the end of 
motion in all instances, and the veteran is also shown to 
have weakness in the right arm, as compared to the left, with 
objective evidence provided by atrophy.  The Board notes that 
pain is an important disability factor that must be 
considered in the rating of a claimant's disabilities.  The 
veteran has consistently reported pain and weakness 
associated with movement of his right shoulder, and there are 
objective findings of pathology in the April 1998 VA 
examination, including guarded movement, diminished range of 
motion, atrophy of the right infraspinatus muscle, and 
diminished strength in some movements, all of which 
presumably account for some functional loss.  A body part 
which becomes painful on use must be regarded as seriously 
disabled when the pain is supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Accordingly, the Board believes that the 
evidence of limited range of motion, combined with objective 
findings and subjective reports of pain and weakness in the 
right shoulder (which could, presumably, account for 
significant functional loss), provides a basis for the 
assignment of a 30 percent evaluation for the limitation of 
motion of the major arm under DC 5201.  See generally, 
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet.App. 202 
(1995); Voyles v. Brown, 5 Vet.App. 451, 453 (1993).  A 
higher evaluation under these regulatory provisions is not 
warranted, since there is no evidence that the reported pain 
and weakness affect the veteran's shoulder in arm movement 
between 25 degrees from the side and midway between the side 
and shoulder level.  Id.

In evaluating the severity of a disability, consideration 
also must be given to the potential application of various 
other provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran.  See Suttmann v. Brown, 5 
Vet.App. 127, 133 (1993); Schafrath v. Derwinski, 1 Vet.App. 
589, 592-593 (1991).  However, there is no evidence of 
ankylosis of the scapulohumeral articulation, dislocation at 
scapulohumeral  joint, or of fibrous union or non-union of 
the humerus.  The Board has considered rating the veteran's 
right shoulder condition under DC 5202, for malunion of the 
shoulder (given the VA examiner's comments regarding probable 
internal derangement), but even if "marked deformity" 
relative to such malunion existed (which is not apparent from 
the medical evidence), a rating in excess of the 30 percent 
assigned under DC 5201 would not be warranted.

Finally, when evaluating a rating claim (initial or 
increased), the Board may affirm an RO's conclusion that a 
claim does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
it may reach such a conclusion on its own.  See Floyd v. 
Brown, 8 Vet.App. 88, 96 (1996); Bagwell v. Brown, 9 Vet.App. 
337, 338-339 (1996).  In the present case, the Board notes 
that there has been no assertion or showing that the 
veteran's service-connected disability has caused marked 
interference with employment or necessitated frequent periods 
of hospitalization.  The veteran has been appropriately 
compensated under 38 C.F.R. § 4.30 for the period of 
temporary convalescence required by his November 1996 
surgery.  In the absence of any evidence of a continuing 
interference with work (beyond that contemplated by the 30 
percent schedular evaluation awarded), or requirement for 
additional hospitalization, the Board finds that the record 
does not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards" and need not remand this 
matter to the RO for consideration.  See Bagwell, 9 Vet.App. 
at 338-339; Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).



ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for PTSD and/or a right knee disorder is 
denied.

A rating of 30 percent, but no greater, for chronic right 
shoulder strain with impingement syndrome, status post 
surgical decompression, is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

